Filed 6/24/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 117







Adam Joseph Winarske, 		Petitioner and Appellant



v.



State of North Dakota , 		Respondent and Appellee







No. 20130390







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Erin M. Conroy (on brief), 416 Sinclair Street, P.O. Box 137, Bottineau, N.D. 58318, and Nicholas D. Thornton (on brief), 3003 32nd Avenue South, Suite 240, P.O. Box 3143, Fargo, N.D. 58108-3143, for petitioner and appellant.



Allen M. Koppy (on brief), Morton County State’s Attorney, 210 Second Avenue NW, Mandan, N.D. 58554, for respondent and appellee.

Winarske v. State

No. 20130390



Per Curiam.

[¶1]	Adam Winarske appeals from a district court order denying his application for post-conviction relief.  Winarske argues he received ineffective assistance of counsel because his attorney failed to object to the presentation of certain testimony and failed to cross-examine a witness.  He also argues his counsel was ineffective because his attorney allegedly failed to appropriately research and calculate his credit for time served.  The district court found there is no evidence in this case to support Winarske’s claims of ineffective assistance of counsel.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner